     Case 2:18-cv-01345 Document 92 Filed 06/14/21 Page 1 of 2 PageID #: 404


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

MICHAEL J. LOFTUS,

             Plaintiff,

v.                                      Civil Action No. 2:18-cv-01345

KANAWHA COUNTY SHERIFF’S DEPARTMENT;
MS. A. KEADLE,
Kanawha County Deputy Sheriff; and
JOHN DOE NO. 1 and JOHN DOE NO. 2,
Kanawha County Deputy Sheriffs sued
in their individual and professional
capacities as well as up to the coverage
of their insurance policies,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on May 19, 2021 (ECF No. 91); and the

Magistrate Judge having recommended that the court grant the

defendants’ motion for summary judgment (ECF No. 79) and dismiss

all the claims in the plaintiff’s complaint (ECF No. 2) except

for his Fourth Amendment excessive-force claim against defendant

A. Keadle, for which the defendants concede genuine issues of

material fact remain; and no objection having been filed to the

Proposed Findings and Recommendation, it is ORDERED that the

findings and recommendations made in the Proposed Findings and
  Case 2:18-cv-01345 Document 92 Filed 06/14/21 Page 2 of 2 PageID #: 405


Recommendation of the Magistrate Judge (ECF No. 91) be, and they

hereby are, adopted by the court and incorporated herein.


          Accordingly, it is further ORDERED that:


     1.   the defendants’ motion for summary judgment (ECF No.
          79) be, and hereby it is, granted;

     2.   the plaintiff’s claims against defendants Kanawha
          County Sheriff’s Department, John Doe No. 1, and John
          Doe No. 2 be, and hereby they are dismissed, and
          defendants Kanawha County Sheriff’s Department, John
          Doe No. 1, and John Doe No. 2 be, and hereby they are,
          dismissed from this action; and

     3.   the plaintiff’s Eighth and Fourteenth Amendment
          claims, and those under the Article III, §§ 5 and 10
          of the West Virginia Constitution, against defendant
          Keadle be, and hereby they are, dismissed.


          The sole remaining claim in this matter is the

plaintiff’s Fourth Amendment excessive-force claim against

defendant Keadle.    By a separate order, the court will address

the schedule and other matters for the remaining proceedings.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, any unrepresented parties, and the Magistrate Judge.


                                        ENTER: June 14, 2021




                                    2
